Citation Nr: 1544026	
Decision Date: 10/15/15    Archive Date: 10/21/15

DOCKET NO.  14-07 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1. Entitlement to service connection for a back condition, to include as secondary to service-connected right ankle condition.

2. Entitlement to service connection for left knee condition, to include as secondary to service connected right ankle condition.

 
REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 1982 to November 1982.

These matters come before the Board of Veterans Appeals (Board) from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico. The rating decision granted the Veteran's claim of entitlement for service connection for a right ankle condition but denied the Veteran's claim of entitlement for a back condition and a left knee condition. 

The Veteran's Notice of Disagreement (NOD) was received in May 2011. A Statement of the Case (SOC) was issued in February 2014, and a substantive appeal was perfected in March 2014. 

In December 2014, a video conference hearing was held before the undersigned. A transcript of this hearing is associated with the Veteran's claim file. 

In the Veteran's March 2014 VA Form 9, substantive appeal, she stated that she was "requesting an appeal for a right knee condition and a right ankle condition." A review of the record does not show that the Veteran has ever claimed service connection for a right knee condition prior to this statement. As for the right ankle condition, the Veteran was granted service connection for this disability in the April 2011 rating decision. She did not file a NOD with the rating assigned, and it is unclear from her statement whether she is seeking an increased rating at this time. In light of the foregoing, the Veteran's statements are referred to the Agency of Original Jurisdiction (AOJ) for clarification of intent and any appropriate action. 38 C.F.R. § 19.9(b) (2015).
The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND   

The Veteran was granted service connection for a right ankle injury sustained while in active duty. The Veteran seeks to establish service connection for back and left knee conditions secondary to the service-connected right ankle injury. Based on the Veteran's statements during the December 2014 hearing, she is also claiming her left knee condition and low back pain are directly related to her service. The April 2011 rating decision denied the claims for service connection for back pain and left knee condition because the evidence did not show that the Veteran had a current diagnosis of a back or left knee condition. The Veteran has not been afforded a VA examination in these matters.  

Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim. 

During the December 2014 hearing, the Veteran testified that she experienced lower back pain and left leg pain at the time of the original right knee injury and that she has continued to suffer from low back pain and left leg pain since that time. In addition, the Veteran's VA treatment records from April 2011 through February 2014 show that she has complained of lower back pain on numerous occasions. Lay testimony of continuity of observable symptoms, such as pain, is sufficient indication that there may be a current disability to trigger the VA's duty to obtain a VA medical examination. Mclendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Furthermore, although several of the Veteran's service treatment records (STRs) were part of the claim file, in October 2010, there was a formal finding that some of the Veteran's treatment records were unavailable. Therefore, the VA has a heightened duty to assist the Veteran in developing the claim. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (citing Russo v. Brown, 9 Vet. App. 46, 51 (1996).      

Finally, during the December 2014 hearing, the Veteran also testified that one of her treating physicians, Dr. C., indicated that her knee and back conditions were
caused by or secondary to her ankle condition. A review of the record does not show that the Veteran has submitted treatment records from Dr. C. or previously identified this provider for the development of treatment records. On remand, the Veteran should be encouraged to submit a medical statement from Dr. C. 

Accordingly, the case is REMANDED for the following actions:

1. Contact the Veteran and ask that she identify the provider(s) of any additional treatment or evaluation she received for her back and left knee conditions, records which were not already associated with the claims file, and to provide any necessary releases for VA to secure such records of treatment or evaluation. Obtain complete records of all such treatment or evaluation from all sources identified by the Veteran, to specifically include records from Dr. C. The Veteran is to be notified of any unsuccessful efforts in this regard, in order to allow her the opportunity to obtain and submit those records for VA review.    

2. After completion of the above development, arrange for the Veteran to be afforded a VA examination by an appropriate doctor to determine if there is a back and/or a left knee diagnosis. The Veteran's claim file (to include this decision) must be reviewed by the examiner in conjunction with the examination. Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide an opinion as to the following: 

(a) What is the diagnosis(es) for the Veteran's back and left knee conditions, if any?

(b) For each back diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the back condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service?

(c) For each back diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the back condition is caused by (i.e., proximately due to, or the result of) the service-connected right ankle sprain.

(d) For each back diagnosis, the examiner must provide an opinion as to the whether it is at least as likely as not (50 percent or better probability) that the back condition was aggravated by (i.e., permanently progressed at an abnormally high rate due to, or as the result of) the service-connected right ankle sprain.

(e) For each left knee diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the left knee condition was manifested during service, or is caused by, or the result of any injury, illness, or incident that occurred during service. 

(f) For each left knee diagnosis, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the left knee condition is caused by (i.e., proximately due to, the result of) the service-connected right ankle sprain.

(g) For each left knee diagnosis, the examiner must also provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that the left knee condition was aggravated by (i.e., permanently progressed at an abnormally high rate due to, or as the result of) the service-connected right ankle sprain.

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

3. After completing the actions necessary to comply with the requests of this remand, adjudicate the claims of direct service connection for back condition and left knee condition. Then, readjudicate the claims of secondary service connection for back condition as secondary to service-connected right ankle condition, and service connection for left knee as secondary to service-connected right ankle condition. If any benefit sought remains denied, issue a Supplemental SOC (SSOC) and provide the Veteran and his representative the requisite period of time to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).







